                            UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF NORTH CAROLINA
                                GREENSBORO DIVISION

JONATHAN BURRS, SR.,

                           Plaintiff,

v.                                                             Case No. 1:18-cv-00491-CCE-LPA

UNITED TECHNOLOGIES
CORPORATION, and WALTER KIDDE
PORTABLE EQUIPMENT, INC.,

                           Defendants.


                            DEFENDANTS’ ITEMIZED BILL OF COSTS

Date            Amount          Category                                Expense

07/18/2018            $0.30 Fees and disbursements for                  Defendants’ Consent Motion for
                            printing1, 6 pages @ .05¢ per               an Extension of Time to Answer
                            page2                                       or Otherwise Respond to
                                                                        Plaintiff’s Complaint

07/18/2018            $0.15 Fees and disbursements for                  Corporate Disclosure Statement -
                            printing, 3 pages @ .05¢ per                UTC
                            page

07/18/18              $0.15 Fees and disbursements for                  Corporate Disclosure Statement
                            printing, 3 pages @ .05¢ per                Walter Kidde
                            page

07/19/18              $0.15 Fees and disbursements for                  Notice of Appearance - Thomas
                            printing, 3 pages @ .05¢ per                G. Reynolds IV
                            page

07/19/18              $0.15 Fees and disbursements for                  Notice of Appearance - Frederick
                            printing, 3 pages @ .05¢ per

1
  Plaintiff is proceeding pro se and is not a registered participant in CM/ECF System. Therefore, Defendant is
required by Fed. R. Civ. P. 5, Local Rule 5.3, and Section E.2. of the Court’s Electronic Case Filing Administrative
Policies and Procedures Manuel to provide Plaintiff with a paper copy of any electronically filed pleading,
document, or order.
2
  Cost per page represents Walter Kidde Portable Equipment, Inc.’s per page copy rate with Seyfarth Shaw LLP.




       Case 1:18-cv-00491-CCE-LPA Document 28-1 Filed 11/16/18 Page 1 of 5
                      page                           T. Smith

07/19/18       $0.15 Fees and disbursements for      Notice of Appearance - Benjamin
                     printing, 3 pages @ .05¢ per    D. Briggs
                     page

08/01/18       $0.30 Fees and disbursements for      Defendants’ Consent Motion for
                     printing, 6 pages @ .05¢ per    an Extension of Time to Respond
                     page                            to Plaintiff’s Motion to Transfer
                                                     Venue

08/14/18       $0.95 Fees and disbursements for      Letter and proposed Defendants’
                     printing, 19 pages @ .05¢ per   Motion for Sanctions for
                     page                            Plaintiff’s Violation of Rule
                                                     11(b)(2) as to His Complaint

08/14/18       $4.05 Fees and disbursements for      Case law regarding Motion for
                     printing, 81 pages @ .05¢ per   Sanctions
                     page

08/29/18       $1.00 Fees and disbursements for      Letter and proposed Defendants’
                     printing, 20 pages @ .05¢ per   Motion for Sanctions for
                     page                            Plaintiff’s Violation of Rule
                                                     11(b) as to His Motion to
                                                     Transfer Venue

08/29/18       $5.60 Fees and disbursements for     Case law, Federal Rules of Civil
                     printing, 112 pages @ .05¢ per Procedure and U.S. Code
                     page                           regarding Motion to Transfer

09/14/18       $0.30 Fees and disbursements for      Defendants’ Motion to Dismiss
                     printing, 6 pages @ .05¢ per    Plaintiff’s Complaint
                     page

09/14/18       $1.35 Fees and disbursements for      Defendants’ Memorandum of
                     printing, 27 pages @ .05¢ per   Law in Support of Their Motion
                     page                            to Dismiss Plaintiff’s Complaint

09/14/18       $2.25 Fees and disbursements for      Defendants’ Memorandum of
                     printing, 45 pages @ .05¢ per   Law in Support of Their Motion
                     page                            to Dismiss Plaintiff’s Complaint
                                                     - Exhibit A

09/14/18       $8.25 Fees and disbursements for     Defendants’ Memorandum of
                     printing, 165 pages @ .05¢ per Law in Support of Their Motion
                     page                           to Dismiss Plaintiff’s Complaint




                                          2


     Case 1:18-cv-00491-CCE-LPA Document 28-1 Filed 11/16/18 Page 2 of 5
                                                      - Exhibit B

09/14/18       $1.85 Fees and disbursements for       Defendants’ Memorandum of
                     printing, 37 pages @ .05¢ per    Law in Support of Their Motion
                     page                             to Dismiss Plaintiff’s Complaint
                                                      - Exhibit C

09/21/18       $0.75 Fees and disbursements for       Defendants’ Opposition to
                     printing, 15 pages @ .05¢ per    Plaintiff’s Motion to Transfer
                     page                             Venue

09/21/18       $0.85 Fees and disbursements for       Defendants’ Opposition to
                     printing, 17 pages @ .05¢ per    Plaintiff’s Motion to Transfer
                     page                             Venue - Exhibit A

09/21/18       $6.00 Fees and disbursements for     Defendants’ Opposition to
                     printing, 120 pages @ .05¢ per Plaintiff’s Motion to Transfer
                     page                           Venue - Exhibit B

09/21/18       $0.75 Fees and disbursements for       Defendants’ Opposition to
                     printing, 15 pages @ .05¢ per    Plaintiff’s Motion to Transfer
                     page                             Venue - Exhibit C

09/21/18       $0.75 Fees and disbursements for       Defendants’ Opposition to
                     printing, 15 pages @ .05¢ per    Plaintiff’s Motion to Transfer
                     page                             Venue - Exhibit D

11/06/18       $0.85 Fees and disbursements for       Defendants’ Motion for
                     printing, 17 pages @ .05¢ per    Sanctions for Plaintiff’s
                     page                             Violation of Rule 11(b)(2) as to
                                                      His Complaint

11/06/18       $1.00 Fees and disbursements for       Defendants’ Memorandum of
                     printing, 20 pages @ .05¢ per    Law in Support of Their Motion
                     page                             for Sanctions for Plaintiff’s
                                                      Violation of Rule 11(b)(2) as to
                                                      His Complaint

11/06/18       $1.00 Fees and disbursements for       Defendants’ Motion for
                     printing, 20 pages @ .05¢ per    Sanctions for Plaintiff’s
                     page                             Violation of Rule 11(b)(2) as to
                                                      His Complaint - Exhibit A

11/06/18       $0.25 Fees and disbursements for       Defendants’ Motion for
                     printing, 5 pages @ .05¢ per     Sanctions for Plaintiff’s
                     page                             Violation of Rule 11(b)(2) as to




                                          3


     Case 1:18-cv-00491-CCE-LPA Document 28-1 Filed 11/16/18 Page 3 of 5
                                                              His Complaint - Exhibit B

11/06/18           $0.40 Fees and disbursements for           Defendants’ Motion for
                         printing, 8 pages @ .05¢ per         Sanctions for Plaintiff’s
                         page                                 Violation of Rule 11(b)(2) as to
                                                              His Complaint - Exhibit C



TOTAL             $39.55


I affirm under the penalties for perjury that the foregoing Bill of Costs is true and accurate.

                                     Respectfully submitted,
                                     WALTER KIDDE PORTABLE EQUIPMENT, INC.
                                     By: s/ Thomas G. Reynolds IV
                                          Frederick T. Smith
                                          North Carolina Bar No. 45229
                                          SEYFARTH SHAW LLP
                                          6000 Fairview Road, Suite 1200
                                          Charlotte, North Carolina 28210
                                          Telephone: (404) 885-1500
                                          Facsimile: (404) 892-7056
                                          Benjamin D. Briggs
                                          Georgia Bar No. 081902
                                          bbriggs@seyfarth.com
                                          Thomas G. Reynolds IV
                                          Georgia Bar No. 601898
                                          treynolds@seyfarth.com
                                          SEYFARTH SHAW LLP
                                          1075 Peachtree Street, N.E., Suite 2500
                                          Atlanta, Georgia 30309-3958
                                          Telephone: (404) 885-1500
                                          Facsimile: (404) 892-7056
                                          Counsel for Defendants United Technologies
Date: November 16, 2018                   Corporation and Walter Kidde Portable
                                          Equipment, Inc.




                                                  4


     Case 1:18-cv-00491-CCE-LPA Document 28-1 Filed 11/16/18 Page 4 of 5
                         UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF NORTH CAROLINA
                             GREENSBORO DIVISION

JONATHAN BURRS, SR.,

                        Plaintiff,

v.                                                    Case No. 1:18-cv-00491-CCE-LPA

UNITED TECHNOLOGIES
CORPORATION, and WALTER KIDDE
PORTABLE EQUIPMENT, INC.

                        Defendants.


                                     CERTIFICATE OF SERVICE

         I hereby certify that on November 16, 2018, I electronically filed the foregoing

DEFENDANTS’ ITEMIZED BILL OF COSTS with the Clerk of the Court using the CM/ECF

system, and I served a copy of the same by electronic means and by regular mail addressed to the

following pro se party:

                Jonathan R. Burrs, pro se Plaintiff
                1118 Pangborn Boulevard
                Hagerstown, Maryland 21740
                Jburrs1715@aol.com

                                              s/ Thomas G. Reynolds IV
                                              Thomas G. Reynolds IV
                                              Counsel for Defendant
                                              Walter Kidde Portable Equipment, Inc.
51859820v.1




                                                  5


       Case 1:18-cv-00491-CCE-LPA Document 28-1 Filed 11/16/18 Page 5 of 5
